GRIFFIN, Justice
(dissenting).
The majority opinion determines the question of whether or not “waste” is present in this case by considering only the amount of water that reaches its destination, rather than by considering the total amount of water produced at the mouth of the well. This is clearly error, and to so consider the question of waste, is to wholly ignore the expressed purpose of the conservation amendment. If no consideration is to be given the amount of water that is dissipated between the time of its production and time of use, then we can never have waste.
The fallacy of the majority opinion is easily demonstrated. It argues that the wrong which the statute seeks to prevent is not the “flowing of the water into a particular type of conduit from which a large percentage of the water might evaporate but the flowing of it into any type of conduit for the purpose of removing it from the premises where produced if it was to be used for an unlawful purpose.” This reasoning entirely overlooks the very purpose for which the conservation amendment and the statutes were passed, and by judicial construction makes the gravamen the use of only so much of the water as finally reaches its destination. The Legislature, in passing the statute, was not attempting to prevent the use of water, but it was seeking to prevent the waste of water — our greatest natural resource. To more clearly illustrate the point — under the proof in this case some 10,000,000 gallons of water are withdrawn daily from the reservoir when the wells are operated, only 2½ million gallons finally reach their destination for use by the city; this use is a lawful use; therefore, argues the majority, no waste occurs. The same reasoning would hold no waste occurs if only ten gallons reach their destination if this ten gallons is used lawfully. To so construe the statute is, in my opinion, to hold that the Legislature did a vain and useless thing which accomplishes no purpose in conserving our natural resources — in this case underground water — but, on the contrary, will permit the depletion of a reservoir so long as one gallon is used lawfully, regardless of what happens to the 9,999,999 gallons dissipated daily, and put to no lawful use. I say such a construction makes the statutes in question void and in direct opposition to the conservation amendment. You must consider whether the 9,999,999 gallons dissipated plus the one gallon used are put to a lawful use; you must consider the use to which the total production is put.
It is a fundamental rule of statutory construction that when courts have a choice to construe statutes so that one construction gives the statute a valid, legal and reasonable construction which will effect the intent and purpose of the Legislature in the passing of a law, or a construction which gives a statute no meaning to accomplish the purpose for which it was passed and makes the statute void, meaningless and of no force and effect, and holds that the Legislature accomplished nothing and only used a jumbled jargon of ineffective words to bring about a negative result; then, the courts must give a statute the former construction. This the majority refuses to do, but under the guise of preserving the legislative branch of the government (and it should be preserved), adopts the latter and wholly meaningless construction. According to the majority opinion “waste” is only present when the residue water is run into “the sea or sinkhole” or other like use.
I do not believe that an owner of the well would be lawfully using the water *805pumped from his well if such owner only-put 25% thereof to a beneficial use. Such owner should not be permitted to dissipate 75% of his production just because he used the 25% residue lawfully.
For these reasons, and many, many others which readily suggest themselves to me, if we are to conserve our natural resources, I must join in the dissent in this cause. I think the judgment of the Court of Civil Appeals should be affirmed.